DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application claims priority to Japanese Application JP2019-059342, filed 3/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states "CONTROL DEVICE, SYSTEM, AND PROGRAM," it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: two words “control device” appear after the period.  The Examiner believes this is a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception section, control section, operation section, notification section, and display section” in claims 1-10.  The following is an analysis of the three-prong test for each of the limitations.  Thus, the claimed limitations invoke 112(f) interpretation.
“reception section, control section, operation section, notification section, display section,” are terms used as a substitute for "means," and are generic placeholders for performing the claimed functions of "receive, executing, perform, treats… and makes a notification, displayed," respectively.  
The generic placeholder “reception section,” is modified by functional language: “configured to receive.”  The generic placeholder “control section,” is modified by functional language: “configured to execute.”  The generic placeholder “operation section,” is modified by functional language “operation performed,” [interpreted as ‘operation section for performing operations’].”  The generic placeholder “notification section,” is modified by functional language “treats… and makes.”  The generic placeholder “display section,” is modified by functional language “displayed,” [interpreted as ‘display section for displaying’].” 
The generic place holders "reception section, control section, operation section, notification section, display section," are not modified by sufficient structure, performing the claimed function.  There is no hardware described in the claims that perform the feature of "receive, executing, perform, treats… and makes a notification, displayed."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “difficult for a user” in claims 1, 2, 10, and 11 is a relative term which renders the claim indefinite. The term “difficult for a user” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Something difficult for one user may not be difficult for another user.  The limitation “operation section and the display section are arranged at respective positions where it is difficult for a user” is based on this relative difficulty, and the Examiner is unable to determine the arrangement of the operation section and the display section.  For the purposes of compact prosecution, the Examiner interprets the arrangement to be any arrangement.  
The term “for a user to intuitively understand” in claims 1, 2, 10, and 11 is a relative term which renders the claim indefinite. The term “for a user to intuitively understand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Something intuitive for one user may not be intuitive for another user.  The limitation “operation section and the display section are arranged at respective positions where it is difficult for a user to intuitively understand” is based on this relative intuition, and the Examiner is unable to determine the arrangement of the operation section and the display section.  For the purposes of compact prosecution, the Examiner interprets the arrangement to be any arrangement.  
Claim limitations “reception section” in claims 1, 8, and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions in the above limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Screen captures from YouTube video clip entitled “How to use the Nest Learning Thermostat,” uploaded 12/21/2017, by user “Christian David.” Retrieved from the internet: https://www.youtube.com/watch?v=7SzjOU30AYg  (Year 2017) (hereinafter “Nest”).
Claim 1: Nest teaches “A control device (Nest teaches a thermostat device [Nest Fig. 1]) comprising:
a reception section configured to receive an operation performed on at least one operation section (Nest teaches a thermostat with a spinning outer ring to scroll the UI [Nest Fig. 1-2]); and
a control section configured to execute a notification process of controlling a notification section in such a manner that the notification section treats at least one of images displayed on a display section as a target image and makes a notification in tandem with the at least one target image that moves depending on a content of the operation received by the reception section (Nest teaches a series of disc images in a settings menu.  The discs in the settings menu are scrolled left and right.  As each disc is scrolled past, feedback in the form of an audible click is played [Nest Fig. 1-3]),
wherein the operation section and the display section are arranged at respective positions where it is difficult for a user to intuitively understand a correspondence between operation coordinates and display coordinates, the operation coordinates defining a position of the operation performed on the operation section, the display coordinates defining a position of the image displayed on the display section (Nest teaches a user spinning an outer ring.  This input section is separate from the display section.  The coordinates in 3D space of the outer ring do not coincide with the coordinates in 3D space of the display screen [Nest 2-4] i.e. not a touch screen).”

Claim 2: Nest teaches “The control device according to claim 1,
wherein the operation section and the display section are arranged in such a manner that separate positions of the operation section and the display section serve as the positions where it is difficult for the user to intuitively understand the correspondence between the operation coordinates and the display coordinates (Nest teaches a user spinning an outer ring.  This input section is separate from the display section.  The coordinates in 3D space of the outer ring do not coincide with the coordinates in 3D space of the display screen [Nest 2-4] i.e. not a touch screen).”

Claim 3: Nest teaches “The control device according to claim 1,
wherein the control section executes the notification process when the at least one target image reaches an end of a movable range that allows the at least one target image to move depending on the content of the operation (Nest teaches a series of disc images in a settings menu.  The discs in the settings menu are scrolled left and right.  As each disc is scrolled past, feedback in the form of an audible click is played [Nest Fig. 3-4] note: a click is played for each disc, including the last disc at the end of a movable range.  Note2: the last disc also has a visual notification (a bounceback) when the end of the list is reached).”

Claim 4: Nest teaches “The control device according to claim 3, wherein
in a case where there are a plurality of the target images, the target images move uniformly depending on the content of the operation (Nest teaches a user fast scrolling the ring, and the discs moving uniformly left and right [Nest Fig. 5]), and
the control section executes the notification process when the at least one of the plurality of target images reaches an end of the movable range (Nest teaches a series of disc images in a settings menu.  The discs in the settings menu are scrolled left and right.  As each disc is scrolled past, feedback in the form of an audible click is played [Nest Fig. 3-4] note: a click is played for each disc, including the last disc at the end of a movable range.  Note2: the last disc also has a visual notification (a bounceback) when the end of the list is reached).”

Claim 5: Nest teaches “The control device according to claim 1,
wherein the control section executes the notification process on a basis of a positional relation between the target image and a specific area set in a display area of the display section (Nest teaches an audible click feedback when each disc is scrolled onto the display.  The click is played whenever a subsequent disc crosses the middle of the display [Nest Fig. 6].  The next disc is the target image, and the area just to the left or just to the right of the middle (depending on the direction of the scroll) is the specific area).”

Claim 6: Nest teaches “The control device according to claim 5,
wherein the control section executes the notification process when the target image that has been located outside the specific area reaches an inside of the specific area in response to the operation (Nest teaches an audible click feedback when each disc is scrolled onto the display.  The click is played whenever a subsequent disc crosses the middle of the display [Nest Fig. 6].  Fig. 6 shows at timestamp 4:09 that a next disc is scrolled, from right to left, outside the display to the specific area (just to right of the center of the display), and at that point, an audible click is played.  At that point the disc is in the specific area).”

Claim 7: Nest teaches “The control device according to claim 5,
wherein the control section executes the notification process when the target image that has been located inside the specific area reaches an outside of the specific area in response to the operation (Nest teaches an audible click feedback when each disc is scrolled onto the display.  The click is played whenever a subsequent disc crosses the middle of the display [Nest Fig. 6] Continuing from claim 6, above, the user continues to scroll, from right to left, and the disc that was in the specific area moves out of the specific area (just to the right of center).  The point when the disc has fully left the specific area, is equivalent to the point when the next disc is in the specific area.  The audible click is played at this point).”

Claim 8: Nest teaches “The control device according to claim 3,
wherein the control section executes the notification process when the reception section receives an operation of moving the target image from a first edge toward a second edge of a display area of the display section and the target image reaches an end of the movable range, the second edge being opposed to the first edge (Nest teaches a scrolling menu containing disc.  When scrolling from right to left, at least one of the discs is off the screen and appears from a right edge (a first edge) toward the left edge (a second edge) of the display screen.  The end of the scroll gives a bounce, a visual/light notification [Nest Fig 3-4].  Note: “toward” means a direction.  It doesn’t mean it is required to meet/pass the 2nd edge).”

Claim 9: Nest teaches “The control device according to claim 1,
wherein, in the notification process, the control section causes the notification section to make a notification using at least one of vibration, sound, and light (Nest teaches a series of disc images in a settings menu.  The discs in the settings menu are scrolled left and right.  As each disc is scrolled past, feedback in the form of an audible click is played [Nest Fig. 3-4] note: an audible click is sound, and sound is also a vibration.  Note2: the last disc also has a visual notification (a bounceback) when the end of the list is reached.  Visual notifications on displays are light).”

Claim 10: Nest teaches A system (Nest teaches a thermostat system [Nest Fig. 1]) configured to perform operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.

Claim 11: Nest teaches A non-transitory computer readable storage medium having a program stored therein, the program causing a computer (Nest teaches a smart thermostat [Nest Fig. 1]) to perform operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fadell (US 20140316581 A1) listed on 892 is related to scrolling and audio feedback, specifically in thermostat graphical user interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171